Citation Nr: 0112027	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of multiple lacerations of the right forearm and wrist, 
including scars and neuropathy of the right median nerve.  


REPRESENTATION

Veteran represented by:	Norton C. Joerg, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) New York Regional Office (RO) which 
increased the rating for residuals of multiple lacerations of 
the right forearm and wrist, including scars and neuropathy 
of the right median nerve, from 10 to 20 percent, effective 
December 9, 1991.  

The veteran appealed the RO determination, arguing that he 
was entitled to an earlier effective date for the 20 percent 
rating.  By decision in August 1995, the Board assigned an 
effective date of December 2, 1991 for the 20 percent rating 
for residuals of multiple lacerations of the right forearm 
and wrist.  

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (the Court).  While the 
case was pending before the Court, in October 1997, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand and For Stay of Proceedings.  By 
October 9, 1997 order, the Court granted the parties' motion 
and vacated portions of the Board's August 1995 decision.  In 
its order, the Court indicated that Board's decision was 
vacated to the extent that it failed to address several 
matters, including entitlement to an increased rating for a 
right forearm and wrist disability.  The appeal as to the 
issue of entitlement to an effective date earlier than 
December 2, 1991, which was specifically addressed in the 
August 1995 Board decision, was dismissed by the Court.  

In June 1998, the Board remanded the issue of entitlement to 
a rating in excess of 20 percent for residuals of multiple 
lacerations of the right forearm and wrist, including scars 
and neuropathy of the right median nerve, to the RO for 
additional development of the evidence.  In addition, in the 
Introduction portion of that Remand, the Board referred 
several issues to the RO initial consideration, including the 
issues of clear and unmistakable error relative to certain 
prior rating decisions and service connection for loss of the 
right biceps muscle, secondary to the service-connected 
residuals of multiple lacerations of the right forearm and 
wrist.

While the matter was in remand status, by February 1999 
rating decision, the RO determined that an October 1969 
rating decision assigning a combined 20 percent rating for 
residuals of multiple lacerations of the right shoulder, arm, 
forearm and wrist was clearly and unmistakably erroneous, and 
that August and October 1982 rating decisions reducing the 
rating for scars of the right shoulder and upper arm from 10 
to zero percent were not clearly and unmistakably erroneous.  

Thereafter, by June 1999 rating decision, the RO granted 
service connection for loss of the right biceps muscle, 
secondary to the service-connected right forearm and wrist 
disability, and assigned it an initial zero percent 
disability rating.  In February 2000, the veteran's attorney 
filed Notices of Disagreement with the February and June 1999 
rating decisions.  A Statement of the Case addressing these 
matters was issued in July 2000.  A substantive appeal signed 
by the veteran's attorney was received at the RO on September 
27, 2000, more than 60 days from the date of mailing of the 
Statement of the Case, thus raising the issue of whether that 
substantive appeal was timely filed.  That matter is 
addressed below.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board consists of a timely-filed Notice of Disagreement 
and, after a Statement of the Case has been furnished, a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2000).  To be considered timely, a 
Notice of Disagreement must be filed within one year from the 
date that the agency mails notice of the adverse 
determination to him or her.  38 C.F.R. § 20.302.  A 
substantive appeal will be considered timely if it is filed 
within 60 days from the date of mailing of the Statement of 
the Case, or within the remainder of the 1-year period from 
the date of mailing of the notification of the initial review 
and determination being appealed, whichever period ends 
later.  The date of the Statement of the Case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 C.F.R. § 
20.302(b) (2000).

In this case, as noted above, the veteran's substantive 
appeal of the February and June 1999 rating decisions was 
received at the RO on September 27, 2000, more than 60 days 
from the date of mailing of the Statement of the Case.  While 
it is noted that the veteran's attorney claims that he 
requested an extension of time to submit the substantive 
appeal, and that such request was postmarked on September 11, 
2000, the record currently contains no indication that he 
filed such a request.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
In this regard, the Court has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995). 

However, pursuant to Marsh v. West, 11 Vet. App. 468 (1998), 
the Board is precluded from determining in the first instance 
whether an appeal has been timely perfected.  Consequently, 
the veteran and his attorney must be afforded the opportunity 
to present evidence and argument as to whether he filed a 
timely substantive appeal with the February and June 1999 
rating decisions.  

Likewise, it is noted that in February and July 1999 letters, 
the RO notified the veteran that it had reviewed the 
propriety of the recoupment of disability severance pay, and 
had determined that his award had been adjusted properly.  In 
his September 2000 statement, the veteran's attorney claimed 
that the veteran's severance pay had been "improperly 
recouped" and indicated that the issue had not been 
addressed in a Statement of the Case.  However, there is no 
indication of record that the veteran or his attorney filed a 
timely Notice of Disagreement with the RO's February and July 
1999 decisions.  Thus, the veteran must also be afforded the 
opportunity to present evidence and argument on the issue of 
whether he has filed a valid Notice of Disagreement with 
regard to this issue.

Finally, it is noted that on the September 2000 VA Form 9, 
the veteran's attorney indicated that the veteran wished to 
appear at a Board hearing at the RO.  The veteran has not yet 
been afforded the hearing which his attorney requested on his 
behalf.  A hearing on appeal will be granted if a veteran, or 
his or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2000).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2000) as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, remedial action is 
necessary with respect to this matter.

Accordingly, this case is REMANDED for the following:

1.  The veteran and his attorney should 
be afforded a reasonable opportunity to 
submit evidence and argument on the 
matter of whether a timely substantive 
appeal has been submitted with regard to 
the February 1999 rating decision which 
determined that October 1969 and August 
and October 1982 rating decisions were 
not clearly and unmistakably erroneous 
and the June 1999 rating decision which 
assigned an initial compensable rating 
for loss of right biceps muscle.  They 
should also be afforded the opportunity 
to present evidence and argument on the 
issue of whether he has filed a timely 
Notice of Disagreement with the RO's 
February and July 1999 determinations 
regarding the propriety of the recoupment 
of disability severance pay.  Thereafter, 
the RO should formally adjudicate the 
matter of whether a timely notice of 
disagreement and substantive appeal have 
been submitted on these issues.

2.  If it is determined by the RO that 
either a timely notice or disagreement or 
substantive appeal has not been 
submitted, the veteran should be informed 
of the right to file a Notice of 
Disagreement with that determination.  If 
a Notice of Disagreement is received, 
appropriate appellate procedures should 
be followed.  

3.  The veteran should also be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing before 
a traveling member of the Board at the 
RO. 38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2000).  The RO should also inform 
the veteran of the procedure for 
withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.703(e) (2000).  
All communication with the veteran 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


